Title: James Madison to Daniel Webster, 27 May 1830
From: Madison, James
To: Webster, Daniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                May 27. 1830
                            
                        
                         
                        I recd. by the mail of yesterday, your favor of the 24th. accompanied by a copy of your late Speech, for which
                            I return my thanks. I had before recd. more than one Copy from other sources; and had read the Speech with a full sense of
                            its powerful bearing on the subjects discussed, and particularly its overwhelming effect on the nullifying doctrine of S.
                            Carolina. Altho I have not concealed my opinions of that doctrine, and, of the use made of the proceedings of Virga.* in
                            1798-99, 1 have been unwilling to make a public exhibition of them, as well from the consideration that it might appear
                            obtrusive, as that it might enlist me, as a newspaper Polemic, and lay me under an obligation to correct errors in other
                            cases, in which I was concerned, or by, my silence admit that they were not errors. I had however been led by a letter from
                            a distinguished Champion of the new doctrine, to explain my views of the subject somewhat at large, and in an answer,
                            afterwards to a letter from Mr. Everett, to enclose a copy of them. For a particular reason assigned to Mr. E. I asked the
                            favor of him not to regard it as for public use. Taking for granted that you are in friendship with him, I beg leave to
                            refer you to that communication, as an Economy for my pen. The reference will remove the scruple he might otherwise feel,
                            in submitting it to your perusal.
                        The actual System of Govt. for the U.S. is so unexampled in its origin, so complex in its structure, and so
                            peculiar in some of its features, that in describing it the political vocabulary does not furnish terms sufficiently
                            distinctive & appropriate, without a detailed resort to the facts of the case. With that aid I endeavored to
                            sketch the System, which I understand to constitute the people of the Several States one people for certain purposes, with
                            a Government competent to the effectuation of them.
                        Mrs. M. joins in the acknowledgts. & sincere return of your friendly recollections, with the
                            addition of the respects & good wishes, wch. we pray may be tendered to Mrs. Webster.
                        
                        
                        
                            
                                J. M
                            
                        
                    *turn over
                        *Neither the term nullifying nor nullification is in the Resolutions of Virginia; nor is either of them in the Resolutions
                            of Kentucky in 1798 drawn by Mr. Jefferson. The Resolutions of that State in 1799 in which the word Nullification appears,
                            were not drawn by him, as is shewn by the last paragraph of his letter to W. C. Nicholas. see Vol. 3 of his Correspondence.
                            p. 429